Citation Nr: 0736641	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-25 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for cardiovascular 
disability on other than a secondary basis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiovascular 
disability as secondary to service-connected psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to February 
1967, to include service in Vietnam from February 1966 to 
February 1967.  His awards and decorations include the Purple 
Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO & IC) of the Department of Veterans Affairs (VA).  
Jurisdiction over the case was subsequently returned to the 
RO in New York, New York.

The veteran filed a claim for pension in June 2004.  It also 
appears from statements and evidence submitted subsequent to 
a January 2006 rating decision denying service connection for 
low back disability that the veteran is attempting to reopen 
that claim.  These matters are referred to the RO for 
appropriate action.

The Board also notes that in the January 2006 rating 
decision, the RO denied entitlement to service connection for 
schizophrenia, a disability for which service connection had 
been granted in a May 1972 rating decision.  In the January 
2006 rating decision, the RO failed to apply the legal 
criteria applicable to severance actions.  Therefore, this 
matter is also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment that most nearly approximates deficiencies 
in most areas.  

2.  The veteran's cardiovascular disease was not present in 
service or with in one year after service, and is not 
etiologically related to service, to include Agent Orange 
exposure in service.

3.  The veteran's claim for entitlement to service connection 
for cardiovascular disability as secondary to PTSD was denied 
in an unappealed rating decision dated in March 2003.

4.  The evidence received since the March 2003 decision is 
cumulative or redundant of the evidence previously of record 
or is not sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but not 
higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  Cardiovascular disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007)

3.  New and material evidence has not been received to reopen 
a claim seeking service connection for cardiovascular 
disability as secondary to service-connected psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Court has also held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that the originating agency provided the 
veteran with VCAA notice, to include notice that he should 
submit all pertinent evidence in his possession, in a letter 
mailed in July 2004, prior to its initial adjudication of the 
claims.  In this letter, the veteran was informed of the 
definition of new and material evidence, but was not properly 
informed of the basis for the prior denial.  Following the 
initial adjudication of the claim to reopen, the veteran was 
informed in the February 2005 Statement of the Case that his 
claim for service connection for cardiovascular disability 
was previously denied because the evidence failed to show 
that it was related to his service-connected psychiatric 
disability.  

The veteran was not provided notice with respect to the 
effective-date element of his claims or the disability-rating 
element of his claim to reopen and his claim for service 
connection for cardiovascular disability on other than a 
secondary basis until May 2006.

Although all of the required notice was not provided in a 
timely manner, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that after the receipt of all 
pertinent evidence, the RO readjudicated the veteran's 
claims.  There is no indication that any ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  Moreover, the 
Board has determined that service connection is not warranted 
for cardiovascular disability.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide timely notice with respect to those elements of the 
cardiovascular claims was no more than harmless error.  The 
Board has determined that an increased rating of 70 percent 
is warranted for the veteran's PTSD.  The veteran has had 
ample time to submit or identify evidence in response to the 
RO's May 2006 letter.

The record also reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, he has been afforded appropriate VA 
examinations in response to his claim for an increased 
rating.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.  The Board acknowledges that the veteran 
has not been afforded a VA examination to determine the 
etiology of his cardiovascular disease, but the Board has 
determined that no such examination is required because there 
is no reasonable possibility that an examination would result 
in evidence to substantiate his claim that his cardiovascular 
disease is due to Agent Orange.  In addition, VA has no 
obligation to provide a VA examination in response his claim 
to reopen a claim for service connection for cardiovascular 
disease due to PTSD in the absence of new and material 
evidence that would reopen the claim.  Accordingly, the Board 
is also satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Increased Rating for PTSD

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent rating is for assignment for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent rating is for assignment for PTSD where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection for anxiety 
reaction in a June 1967 rating decision which also rated the 
disability as 10 percent disabling.  In a May 1972 rating 
decision, the service-connected psychiatric disability was 
reclassified as schizophrenic reaction and a 50 percent 
disability rating was assigned.  In a March 2003 rating 
decision, the service-connected psychiatric disability was 
reclassified as PTSD and the 50 percent rating was continued.  
In June 2004, the veteran filed his current claim for an 
increased rating for PTSD.

Following its review of the record, the Board has concluded 
that an increased rating of 70 percent is in order.  In this 
regard, the Board notes that the evidence shows that the 
disability is productive of suicidal ideation, flashbacks, 
nightmares, sleep disturbance and depression.  At the July 
2004 VA examination, the veteran was noted to be very 
depressed and malodorous.  At the May 2006 VA examination, 
the veteran was noted to be despondent and to have a strong 
smell of body odor.  In addition, at both VA examinations, a 
Global Assessment of Functioning  score of 50 was provided, 
indicating the presence of serious symptoms.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  Although the record reflects that the veteran 
maintained long term employment as a custodian at a post 
office until approximately December 2005, this was a position 
in which little social contact was required.  In sum, the 
record adequately establishes that the social and 
occupational impairment from the veteran's PTSD more nearly 
approximates deficiencies in most areas than reduced 
reliability and productivity.

The Board has also determined that a rating in excess of 70 
percent is not in order for this disability.  In this regard, 
the Board notes that with the possible exception of 
intermittent inability to perform activities of daily living 
, such as maintaining personal hygiene, the medical evidence 
shows that the veteran's PTSD is not productive of any of the 
symptoms associated with a 100 percent rating.  In addition, 
although he is now unemployed, the record reflects that he 
stopped working at the post office due to orthopedic problems 
and had been able to maintain long term employment at the 
post office despite his PTSD symptomatology.  The record also 
reflects that the veteran has maintained a long term 
relationship with a girl friend and also has a good 
relationship with her children.  In addition, he belongs to 
numerous service organizations.  Thus, it is clear that the 
social and occupational impairment from the veteran's PTSD 
does not more nearly approximate total than deficiencies in 
most areas.  Accordingly, a rating in excess of 70 percent is 
not in order for this disability.  


Service Connection for Cardiovascular Disability on other 
than a Secondary Basis

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Cardiovascular disease is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of cardiovascular disease.  See 38 C.F.R. § 
3.309(e). 

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that service connection is warranted for 
his cardiovascular disability because it were caused by his 
exposure to Agent Orange while serving in the Vietnam or 
because it was present in service and manifested by chest 
pains.  

The service medical records are negative for evidence of any 
cardiovascular disorder, and there is no post-service medical 
evidence of any cardiovascular disorder until December 2001.  
The veteran claims that his chest pains during service are 
related to his current cardiovascular disability.  The report 
of the veteran discharge examination notes that the veteran 
had shrapnel wounds to his chest but the examination 
disclosed that his cardiovascular system was normal.  
Furthermore, there is no medical evidence suggesting that the 
veteran's cardiovascular disease is etiologically related 
Agent Orange exposure in service or is otherwise 
etiologically related to service.  Moreover, as noted above, 
cardiovascular disease is not a disease subject to 
presumptive service connection on the basis of Agent Orange 
exposure.

The evidence of a nexus between the veteran's current 
cardiovascular disability and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence of the alleged nexus since the veteran does not have 
the medical expertise to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).

Analysis

Entitlement to service connection for cardiovascular 
disability as secondary to service-connected psychiatric 
disability was denied in an unappealed rating decision date 
in March 2003 on the basis that there was no medical evidence 
of a nexus between the veteran's cardiovascular disease and 
his service-connected psychiatric disability.  The evidence 
added to the record includes private medical treatment 
records from December 2001 showing that the veteran currently 
has a cardiovascular disease.  No medical evidence of a nexus 
between the veteran's cardiovascular disease and his 
psychiatric disability has been added to the record.  
Therefore, none of the medical evidence added to the record 
is new and material.  

The veteran's statements have also been added to the record 
but they are insufficient to establish a reasonable 
possibility of substantiating the claim because lay persons, 
such as the veteran, are not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

In fact, none of the evidence added to the record is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of this 
claim is not in order.  


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating of 70 percent for PTSD is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.

Entitlement to service connection for cardiovascular 
disability on other than a secondary basis is denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to cardiovascular 
disability as secondary to PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


